Citation Nr: 0510261	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  02-01 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
variously diagnosed dermatological disorder.

2.  Entitlement to service connection for Leishmaniasis.



INTRODUCTION

The veteran served on active duty from August 1974 to 
September 1976, and from October 1980 to March 1992.

This appeal to the Board of Veterans' Appeals (Board) 
previously arose from October 1997, March 1998 and July 2001 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Anchorage, Alaska.  In October 1997, the 
RO, in pertinent part, denied entitlement to service 
connection for Persian Gulf War related skin rash.


In  March 1998, the RO, in pertinent part, denied entitlement 
to service connection for chronic groin and upper leg rash.

In July 2001 the RO, in pertinent part, affirmed the denial 
of entitlement to service connection for chronic groin and 
upper leg rash, and denied entitlement to service connection 
for Leishmaniasis and chronic fatigue syndrome.

In September 2003 the Board remanded the case to the RO for 
further development and adjudicative action.

In January 2005 the RO granted entitlement to service 
connection for chronic fatigue syndrome with assignment of a 
noncompensable evaluation effective September 17, 1998, and 
affirmed the remaining determinations previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  A chronic acquired variously diagnosed dermatological 
disorder was not shown in active service.

2.  The probative and competent medical evidence of record 
establishes that the veteran does not have a chronic acquired 
variously diagnosed dermatological disorder which has been 
linked to service on any basis.

2.  Leishmaniasis was not shown in service.

4.  The probative and competent medical evidence of record 
establishes that the veteran does not have Leishmaniasis 
which has been linked to service on any basis.


CONCLUSIONS OF LAW

1.  A chronic acquired variously diagnosed dermatological 
disorder was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2004).

2.  Leishmaniasis was not incurred in or aggravated by 
active.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran was treated 
for dermatitis in 1991.  They contain no finding or evidence 
of Leishmaniasis.

A record of service (DD-214) for the second period of active 
service shows the veteran served in Southwest Asia from 
October 12, 1990 to April 14, 1991.

A June 1992 VA medical examination shows that the skin was 
clear.  There was no finding or evidence of Leishmaniasis.

VA laboratory studies dated in November 1995 show that the 
veteran tested positive for antibodies to Leishmaniasis.

A November 1996 official examination for VA compensation 
purposes shows that clinical inspection of the skin was 
benign except for some redness and mild telangiectasia over 
the face.  There was a pertinent impression of history of 
exposure to Leishmania (cutaneous) with no evidence of 
residual disease at this time.

A December 1998 official examination for VA compensation 
purposes shows a pertinent impression of a history of 
positive Leishmania serology with no evidence of clinical 
disease at this time.

An October 1992 official examination of the appellant for VA 
compensation purposes shows she reported having had 
intermittent rash in the right groin and on the right leg 
since 1992.  On clinical inspection of the skin the examiner 
reported he did not see any abnormality, specifically, no 
evidence of rash.  There was a pertinent impression of 
history of rash.

An August 2001 VA dermatological examination report shows the 
examiner recorded having seen the appellant for rosacea about 
two years before.  On examination the cheeks showed 
considerable diffuse redness, the result of nearly confluent 
telangiectasia.  The examination diagnoses were inactive 
rosacea, and diffuse telangiectasia of the face.

VA conducted a special dermatological examination of the 
veteran in November 2001.  The examiner recorded that he had 
reviewed the claims file.  She reported that her skin 
problems had begun in 1991 when she developed what the 
examiner noted sounded like an eczema on the thighs, legs, 
and popliteal fossae.  It was characterized by severe redness 
and itching.  The quality of the itching made her wake up 
during the night clawing at her skin.  Treatment provided by 
a dermatologist did not seem to help.  The problem completely 
resolved within a period of one to one and one-half years.  
There was a positive atopic history in the family.  Her 
father was noted to have eczema.  

The current examination of the skin was normal except for a 
current problem of rosacea on the face which was unrelated.  
The examination diagnosis was atopic dermatitis, completely 
resolved, with no sequelae.  The examiner noted that the 
appellant had the ability to develop atopic dermatitis in the 
future that she had had all her life, given the positive 
family history.  One episode did not necessarily mean that 
she was more likely to develop it later on.  There appeared 
to be no sequelae from that single episode and she was no 
different from she was prior to having had the eruption.

A November 2001 official examination for VA compensation 
purposes shows that a review of the appellant's medical 
records showed that she had Leishmania antibody positive in 
November 1995.  The examiner recorded that the positive test 
was only suggestive of a diagnosis.  There was a pertinent 
impression of positive Leishmania antibody highly likely due 
to exposure to insect bites in the Gulf War.  The examiner 
added that there was no clinical evidence of active cutaneous 
or visceral disease at the time of examination, and that the 
antibodies were currently negative.

A June 2003 official examination of the appellant for VA 
compensation purposes is on file.  The examiner noted that 
the appellant's claims file had been reviewed in conjunction 
with the examination.  The examiner recorded that the 
appellant had a history of having served in the Persian Gulf 
War from October 1990 to April 1991.  While in the Gulf she 
was exposed to multiple insect bites.  She had no specific 
history of ulcerative nodular lesions of the skin but she did 
have some history of rashes and itchy, weepy dermatitis of 
her legs when she was in the service.  A November 1995 blood 
test done came back positive for the Leishmania antibody, 
whereas the IgM was negative indicating past exposure to 
Leishmania.

The examiner noted that the appellant was evaluated by an 
infectious diseases specialist who did not feel that she had 
active disease and felt that her immune system had taken care 
of any infection.  He felt that the serology proved that she 
had had prior exposure or possibly reaction to other 
antibodies and there were no objective data to support 
Leishmaniasis.  He noted he had seen the appellant back in 
November 2001 when the Leishmania antibody profile was 
repeated and the antibodies were negative.  It was felt that 
she no longer had any evidence of prior Leishmania antibody.  
Her subjective symptoms had not changed.  She had not had 
recurrent lymphadenitis and no joint pains.

Examination of the skin was negative for rash or any nodular 
ulcerated lesions.  The pertinent examination impression was 
history of Leishmania antibody positivity, related to insect 
bites in the Gulf War resolved, with no clinical evidence of 
active cutaneous or visceral Leishmaniasis.  

The examiner added that the veteran had no evidence of active 
visceral or cutaneous Leishmaniasis.  The antibodies repeated 
in November 2001 were negative indicating resolution of the 
antibody.


Criteria
General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.

If not shown in service of at least 90 days, service 
connection may be granted for certain presumptive diseases if 
shown disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.


Persian Gulf War

The Secretary may pay compensation under this subchapter to 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses) that (1) became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or 
(2) became manifest to a degree of 10 percent or more within 
the presumptive period prescribed under subsection (b).


`(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest--
`(A) during service on active duty in the Armed 
Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or
`(B) to a degree of 10 percent or more during the 
presumptive period prescribed under subsection (b).
`(2) For purposes of this subsection, the term `qualifying 
chronic disability' means a chronic disability resulting 
from any of the following (or any combination of any of 
the following):
`(A) An undiagnosed illness.
`(B) A medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms.
               `(C) Any diagnosed illness that the Secretary 
determines in regulations  prescribed under subsection (d) 
warrants a presumption of service-connection.'.

(b) The Secretary shall prescribe by regulation the period of 
time following service in the Southwest Asia theater of 
operations during the Persian Gulf War that the Secretary 
determines is appropriate for presumption of service 
connection for purposes of this section. The Secretary's 
determination of such period of time 
shall be made following a review of any available credible 
medical or scientific evidence and the historical treatment 
afforded disabilities for which manifestation periods have 
been established and shall take into account other pertinent 
circumstances regarding the experiences of veterans of the 
Persian Gulf War. 

(c)(1) Whenever the Secretary determines under section 
1118(c) of this title that a presumption of service 
connection for an undiagnosed illness (or combination of 
undiagnosed illnesses) previously established under this 
section is no longer warranted - 


Subsection (c)(1) of such section is amended--in the 
matter preceding subparagraph (A), by striking `for an 
undiagnosed illness (or combination of undiagnosed 
illnesses)'; and in subparagraph (A), by striking `for 
such illness (or combination of illnesses)'.

(A) a veteran who was awarded compensation under this section 
for such illness (or combination of illnesses) on the basis 
of the presumption shall continue to be entitled to receive 
compensation under this section on that basis; and 

(B) a survivor of a veteran who was awarded dependency and 
indemnity compensation for the death of a veteran resulting 
from the disease on the basis of the presumption before that 
date shall continue to be entitled to receive dependency and 
indemnity compensation on that basis. 

(2) This subsection shall cease to be effective 10 years 
after the first day of the fiscal year in which the National 
Academy of Sciences submits to the Secretary the first report 
under section 1603 of the Persian Gulf War Veterans Act of 
1998. 

Sections 1117(c)(2) and 1118(e) are each amended by striking 
`10 years' and all that follows through `of 1998' and 
inserting `on September 30, 2011'.

(d)(1) The Secretary shall prescribe regulations to carry out 
this section. (2) Those regulations shall include the 
following: (A) A description of the period and geographical 
area or areas of military service in connection with which 
compensation under this section may be paid. (B) A 
description of the illnesses for which compensation under 
this section may be paid. (C) A description of any relevant 
medical characteristic (such as a latency period) associated 
with each such illness. 

(e) A disability for which compensation under this subchapter 
is payable shall be considered to be service connected for 
purposes of all other laws of the United States. 

(f) For purposes of this section, the term ''Persian Gulf 
veteran'' means a veteran who served on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War.

(g) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness or a 
chronic multisymptom illness include the following:
`(1) Fatigue.
`(2) Unexplained rashes or other dermatological signs 
or symptoms.
`(3) Headache.
`(4) Muscle pain.
`(5) Joint pain.
`(6) Neurological signs and symptoms.
`(7) Neuropsychological signs or symptoms.
`(8) Signs or symptoms involving the upper or lower 
respiratory system.
`(9) Sleep disturbances.
`(10) Gastrointestinal signs or symptoms.
`(11) Cardiovascular signs or symptoms.
`(12) Abnormal weight loss.
                  (13) Menstrual disorders.'.

`(h)(1) If the Secretary determines with respect to a 
medical research project sponsored by the Department that 
it is necessary for the conduct of the project that 
Persian Gulf veterans in receipt of compensation under 
this section or section 1118 of this title participate in 
the project without the possibility of loss of service 
connection under either such section, the Secretary shall 
provide that service connection granted under either such 
section for disability of a veteran who participated in 
the research project may not be terminated. 
Except as provided in paragraph (2), notwithstanding any 
other provision of law any grant of service-connection 
protected under this subsection shall remain service-
connected for purposes of all provisions of law under this 
title.
`(2) Paragraph (1) does not apply in a case in which--
`(A) the original award of compensation or service 
connection was based on fraud; or
`(B) it is clearly shown from military records that 
the person concerned did not have the requisite 
service or character of discharge.
       (3) The Secretary shall publish in the Federal 
Register a list of medical research projects sponsored by the 
Department for which service connection granted under this 
section or section 1118 of this title may not be terminated 
pursuant to paragraph (1).  38 U.S.C.A. § 1117, as amended by 
Pub. L. 107-103, secs. 202(a), (b)(1), (d)(1) and 203(a), 115 
Stat. 988, 989, effective March 1, 2002. 

Except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability: (i)	became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. 
In Sec. 3.317, paragraph (a)(1)(i) is amended by removing 
"December 31, 2001" and adding, in its place, "December 
31, 2006". 

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. 

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. 

The 6-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest. 

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar. 

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: 

(1) fatigue, (2) signs or symptoms involving skin, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), 
(9) sleep disturbances, (10) gastrointestinal signs or 
symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss or (13) menstrual disorders. 

Compensation shall not be paid under this section (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 

For purposes of this section: (1) the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War. (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317, as amended effective November 9, 2001 at 
66 Fed. Reg: 56614-56615 (November 9, 2001). 


Presumptions of service connection for illnesses associated 
with service in the Persian Gulf during the Persian Gulf War. 
(a)(1) For purposes of section 1110 of this title, and 
subject to section 1113 of this title, each illness, if any, 
described in paragraph (2) shall be considered to have been 
incurred in or aggravated by service referred to in that 
paragraph, notwithstanding that there is no record of 
evidence of such illness during the period of such service. 

(2) An illness referred to in paragraph (1) is any diagnosed 
or undiagnosed illness that - (A) the Secretary determines in 
regulations prescribed under this section to warrant a 
presumption of service connection by reason of having a 
positive association with exposure to a biological, chemical, 
or other toxic agent, environmental or wartime hazard, or 
preventive medicine or vaccine known or presumed to be 
associated with service in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; and 
(B) becomes manifest within the period, if any, prescribed in 
such regulations in a veteran who served on active duty in 
that theater of operations during that war and by reason of 
such service was exposed to such agent, hazard, or medicine 
or vaccine. 

(3) For purposes of this subsection, a veteran who served on 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and has an illness described in 
paragraph (2) shall be presumed to have been exposed by 
reason of such service to the agent, hazard, or medicine or 
vaccine associated with the illness in the regulations 
prescribed under this section unless there is conclusive 
evidence to establish that the veteran was not exposed to the 
agent, hazard, or medicine or vaccine by reason of such 
service. 

`(4) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness include 
the signs and symptoms listed in section 1117(g) of this 
title.'.


(b)(1)(A) Whenever the Secretary makes a determination 
described in subparagraph (B), the Secretary shall prescribe 
regulations providing that a presumption of service 
connection is warranted for the illness covered by that 
determination for purposes of this section. 

(B) A determination referred to in subparagraph (A) is a 
determination based on sound medical and scientific evidence 
that a positive association exists between - (i) the exposure 
of humans or animals to a biological, chemical, or other 
toxic agent, environmental or wartime hazard, or preventive 
medicine or vaccine known or presumed to be associated with 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; and (ii) the occurrence of a diagnosed 
or undiagnosed illness in humans or animals. 

(2)(A) In making determinations for purposes of paragraph 
(1), the Secretary shall take into account - (i) the reports 
submitted to the Secretary by the National Academy of 
Sciences under section 1603 of the Persian Gulf War Veterans 
Act of 1998; and (ii) all other sound medical and scientific 
information and analyses available to the Secretary. (B) In 
evaluating any report, information, or analysis for purposes 
of making such determinations, the Secretary shall take into 
consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review. 

(3) An association between the occurrence of an illness in 
humans or animals and exposure to an agent, hazard, or 
medicine or vaccine shall be considered to be positive for 
purposes of this subsection if the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association. 

(c)(1) Not later than 60 days after the date on which the 
Secretary receives a report from the National Academy of 
Sciences under section 1603 of the Persian Gulf War Veterans 
Act of 1998, the Secretary shall determine whether or not a 
presumption of service connection is warranted for each 
illness, if any, covered by the report. 


(2) If the Secretary determines under this subsection that a 
presumption of service connection is warranted, the Secretary 
shall, not later than 60 days after making the determination, 
issue proposed regulations setting forth the Secretary's 
determination. 

(3)(A) If the Secretary determines under this subsection that 
a presumption of service connection is not warranted, the 
Secretary shall, not later than 60 days after making the 
determination, publish in the Federal Register a notice of 
the determination. The notice shall include an explanation of 
the scientific basis for the determination. 

(B) If an illness already presumed to be service connected 
under this section is subject to a determination under 
subparagraph (A), the Secretary shall, not later than 60 days 
after publication of the notice under that subparagraph, 
issue proposed regulations removing the presumption of 
service connection for the illness. 

(4) Not later than 90 days after the date on which the 
Secretary issues any proposed regulations under this 
subsection, the Secretary shall issue final regulations. Such 
regulations shall be effective on the date of issuance. 

(d) Whenever the presumption of service connection for an 
illness under this section is removed under subsection (c) - 
(1) a veteran who was awarded compensation for the illness on 
the basis of the presumption before the effective date of the 
removal of the presumption shall continue to be entitled to 
receive compensation on that basis; and (2) a survivor of a 
veteran who was awarded dependency and indemnity compensation 
for the death of a veteran resulting from the illness on the 
basis of the presumption before that date shall continue to 
be entitled to receive dependency and indemnity compensation 
on that basis.  

(e) Subsections (b) through (d) shall cease to be effective 
10 years after the first day of the fiscal year in which the 
National Academy of Sciences submits to the Secretary the 
first report under section 1603 of the Persian Gulf War 
Veterans Act of 1998. 

Sections 1117(c)(2) and 1118(e) are each amended by striking 
`10 years' and all that follows through `of 1998' and 
inserting `on September 30, 2011'.

38 U.S.C.A. § 1118. (Added Pub. L. 105-277, div. C, title 
XVI, Sec. 1602(a)(1), Oct. 21, 1998, 112 Stat. 2681-742.); as 
amended by Pub. L. 107-103, secs. 202(b)(2), (d)(1), 115 
Stat. 989, effective March 1, 2002. 

As required by law, the Department of Veterans Affairs (VA) 
hereby gives notice that the Secretary of Veterans Affairs, 
under the authority granted by the Persian Gulf War Veterans 
Act of 1998, Pub. L. 105-277, 112 Stat. 2681-742 through 
2681-749 (codified at 38 U.S.C. 1118), and the Veterans 
Programs Enhancement Act of 1998, Pub. L. 105- 368, 112 Stat. 
3315, has determined that there is no basis to establish a 
presumption of service connection for any disease based on 
service in the Persian Gulf during the Persian Gulf War. 66 
Fed. Reg. 35702-357 (July 6, 2001).

SUMMARY: In a notice published July 6, 2001 (66 FR 35702-
35710), we stated in the SUMMARY paragraph, "As required by 
law, the Department of Veterans Affairs (VA) hereby gives 
notice that the Secretary of Veterans Affairs, under the 
authority granted by the Persian Gulf War Veterans Act of 
1998, Pub. L. 105-277, 112 Stat. 2681-742 through 2681-749 
(codified at 38 U.S.C. 1118), and the Veterans Programs 
Enhancement Act of 1998, Pub. L. 105-368, 112 Stat. 3315, has 
determined that there is no basis to establish a presumption 
of service connection for any disease based on service in the 
Persian Gulf during the Persian Gulf War."

The purpose of this notice is to clarify that the September 
7, 2000, National Academy of Sciences (NAS) report entitled 
"Gulf War and Health, Volume 1. Depleted Uranium, Sarin, 
Pyridostigmine Bromide, Vaccines" covered only those items.  
This notice also is to clarify that VA's July 6, 2001, notice 
was intended to convey to the public that the Secretary of 
Veterans Affairs, under the relevant statutory authorities, 
had determined only that, at that time, there was no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  66 Fed. Reg. 58784-58785 (November 23, 2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a clam, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 3.102, 4.3 (2001).


Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  


VA must also advise a claimant as to which evidence the 
claimant must supply, which evidence VA will obtain on his 
or her behalf and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the October 1997, March 1998, and July 
2001 rating decisions, the February 2002 Statement of the 
Case (SOC), and the January 2005 Supplemental Statement of 
the Case (SSOC) cite the law and regulations that are 
applicable to the appeal and explain why the RO denied the 
claims of entitlement to service connection for the disorders 
at issues.  The January 2005 SSOC set forth the text of the 
VCAA regulations and of critical revisions of the applicable 
rating criteria.  

In addition, in May 2001 and March 2004 the RO sent the 
veteran letters that explained the expanded VA notification 
and duty to assist obligations under the VCAA.  The letters 
advised her that private or VA medical records would be 
obtained if she provided the names and addresses of all 
sources of treatment and the approximate dates of treatment.  
The letters explained that the RO would help her obtain 
evidence such as medical records, employment records, or 
records from Federal agencies if she furnished enough 
information to enable VA to request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letters served to 
put the veteran on notice of the applicability and effect of 
the VCAA and of her rights and responsibilities under the 
new law.  The veteran advised in response to the March 2004 
letter both in March and April 2004 that she did not have 
any additional evidence to submit in support of her claims.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decisions were made before the VCAA notice 
letters were provided to the veteran.  

VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made before the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  

In the present case, since the VCAA notification letters were 
not sent to the veteran before the AOJ adjudications that led 
to this appeal, its timing does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini II.  

However, the CAVC in Pelegrini II has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Accordingly, while the VCAA notice letters were not provided 
before the initial AOJ adjudication of the claims, notices 
were provided before the transfer and certification of the 
case to the Board for the purpose of the current appellate 
review.  After the notices were provided, the veteran was 
given ample time in which to respond.  Thereafter, the case 
was readjudicated and a SSOC was provided to her.  As the 
Board noted earlier, the appellant ton two occasions advised 
that she had no further evidence to submit in support of her 
claims.  She has been provided with every opportunity to 
submit evidence and argument in support of her claims, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini 
II, to decide the appeal at the present time does not result 
in prejudice to the veteran.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran has been afforded numerous opportunities to 
submit additional evidence.  In this case, although the 
VCAA notice letters that were provided to the appellant 
do not contain the "fourth element," the Board finds 
that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to the 
claims.  

As noted above, the RO's VCAA notice letters discussed the 
evidence requirements that apply to the claims at issue and 
advised the appellant of the importance of submitting 
evidence to satisfy these requirements.  The instructions 
regarding the need to submit the specified evidence is the 
substantial equivalent of an explicit request that she submit 
any evidence that she had in her possession.  As noted above, 
it is also relevant that the appellant has already advised 
that she has no further evidence to submit.  

The Board finds that in the context of the entire record the 
content requirements of a VCAA notice have been satisfied and 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  




The VCAA requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law 
administered by the Secretary of Veterans Affairs, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant service department and VA documents have 
been obtained.  The veteran has undergone several VA 
examinations to provide information regarding the etiology of 
the claimed skin disorders at issue and to obtain the 
requisite medical opinions.  

The record does not identify any additional Government or 
private records which have not been obtained or for which 
reasonable procurements efforts have not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claims may proceed, consistent with the 
VCAA.  

In the circumstances of this case, no further procedural or 
evidentiary development would serve any useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for general service connection.  To 
establish entitlement to service connection, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Of course the criteria required to prevail on a claim of 
entitlement to service connection for disorders on the basis 
of service in the Persian Gulf War, while elaborate, are 
essentially similar to those recited above for basic service 
connection.


After a careful review of the record, the Board is of the 
opinion that the preponderance of the evidence is against the 
claims of entitlement to service connection for a chronic 
acquired variously diagnosed dermatological disorder and 
Leishmaniasis.

The CAVC has held that Congress specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim." Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

In essence, the veteran has not submitted a current medical 
diagnosis of any chronic acquired variously diagnosed skin 
disorder nor a diagnosis of Leishmaniasis, muchless competent 
and probative medical opinions linking these claimed 
disorders to service on any basis.  

The only support for this claim is found in the veteran's 
statements on file.  She is not qualified to render a medical 
diagnosis or a medical opinion.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993) (CAVC held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinions of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

As the Board reported and discussed in exhaustive detail 
earlier, the most recent VA comprehensive examinations of 
record fail to demonstrate present existence of any chronic 
acquired variously diagnosed dermatological disorder or 
Leishmaniasis which has been linked to service on any basis.


Simply put, in view of the evidentiary record and with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for a chronic acquired 
variously diagnosed dermatological disorder or Leishmaniasis.  
38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.317 (2004).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for a chronic acquired 
variously diagnosed dermatological disorder and 
Leishmaniasis.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to service connection for a chronic acquired 
variously diagnosed dermatological disorder is denied.

Entitlement to service connection for Leishmaniasis is 
denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


